The verdict of the jury was returned in this cause on the 18th day of May, 1914. The motion for new trial was denied on the 6th day of August, 1914.
The petition in error and case-made were filed in this court on December 22, 1914. The plaintiff in error prepared and served and filed his brief in this court on the 17th day of July, 1916. An indorsement on the brief shows an acknowledgment of service by the attorney for the defendant on the 8th day of July, 1916. No brief has been filed on behalf of the defendant in error, nor has any showing been made for the failure to do so.
We have examined the errors assigned in the brief of the plaintiff in error, and the record upon which they are predicated, and the grounds urged for a reversal appear to be well taken. Under such situation, we are not required to search the record, or hunt authorities upon which the judgment may possibly be sustained. Upon authority of the case of Miles v. Bird, 41 Okla. 428, 138 P. 789, and the list of cases therein cited, the judgment appealed from will be reversed, in accordance with the prayer of the petition in error, and the cause remanded for a new trial.
By the Court: It is so ordered.